     1:20-cv-02257-JFA-SVH       Date Filed 06/17/20   Entry Number 5   Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Rickey Antonio Holmes,                     )      C/A No.: 1:20-2257-JFA-SVH
                                            )
                    Plaintiff,              )
                                            )
        vs.                                 )          ORDER AND NOTICE
                                            )
 Kirkland Reception and                     )
 Evaluation Center,                         )
                                            )
                    Defendant.              )
                                            )

       Rickey Antonio Holmes (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint against Kirkland Reception and Evaluation

Center (“KREC”) while in the custody of the South Carolina Department of

Corrections. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(d) and (e) (D.S.C.), the undersigned is authorized to

review such complaints for relief and submit findings and recommendations

to the district judge.

I.     Factual and Procedural Background

       Plaintiff’s letter to the court was docketed as a complaint. He complains

about the conditions of confinement he has experienced during his

incarceration at KREC. [ECF No. 1]. He does not list any defendants, but the

Clerk’s office has construed the complaint as naming KREC as the sole

defendant.
      1:20-cv-02257-JFA-SVH   Date Filed 06/17/20   Entry Number 5   Page 2 of 5




II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under

28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,



                                         2
   1:20-cv-02257-JFA-SVH     Date Filed 06/17/20   Entry Number 5   Page 3 of 5




the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).

      B.    Analysis

      It is well-settled that only persons may act under color of state law;

therefore, a defendant in a § 1983 action must qualify as a person. See 42

U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)

(noting that for purposes of § 1983, a person includes individuals and bodies

politic and corporate). Courts have held that inanimate objects such as

buildings, facilities, and grounds are not considered a person and do not act

under color of state law. See Nelson v. Lexington Cnty. Det. Ctr., No. 8:10-

2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding that the

plaintiff failed to establish that the Lexington County Detention Center, “as a

building and not a person, is amenable to suit under § 1983”). In this case,

Plaintiff names KREC, which is a facility used primarily to house inmates.

Because KREC is not a person amenable to suit under § 1983, the

undersigned recommends it be summarily dismissed.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 7, 2020, along with any appropriate service



                                        3
   1:20-cv-02257-JFA-SVH     Date Filed 06/17/20   Entry Number 5   Page 4 of 5




documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend the district judge dismiss the complaint without leave for further

amendment.

      IT IS SO ORDERED.


June 16, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge

 Plaintiff’s attention is directed to the important WARNING on the following page.




                                        4
   1:20-cv-02257-JFA-SVH    Date Filed 06/17/20   Entry Number 5   Page 5 of 5




       IMPORTANT INFORMATION: PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

    ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE
AVAILABLE TO THE PUBLIC ON THE INTERNET THROUGH PACER
(PUBLIC ACCESS TO COURT ELECTRONIC RECORDS) AND THE
COURT’S ELECTRONIC CASE FILING SYSTEM. CERTAIN PERSONAL
IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN, OR
SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU
SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

      Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy
protection of electronic or paper filings made with the court. Rule 5.2 applies
to ALL documents submitted for filing, including pleadings, exhibits to
pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party
or nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United
States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the
document to the Clerk of Court for filing. A person filing any document
containing their own personal identifying information waives the protection
of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s
social security number or a taxpayer identification number must be included
in a document, the filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be
mentioned, the filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a
document, the filer may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant,
the filer may include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s
license numbers and alien registration numbers – may be sought under Rule
5.2(d) (filings made under seal) and (e) (protective orders).



                                       5
